
	

114 HR 2508 IH: Healthy School Meals Flexibility Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2508
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Rodney Davis of Illinois (for himself and Mr. Ashford) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to prohibit further reductions in sodium
			 levels and to reinstate the grain-rich requirements applicable to the
			 national school lunch and breakfast programs.
	
	
 1.Short titleThis Act may be cited as the Healthy School Meals Flexibility Act. 2.Sodium target levels; whole grain requirementSection 9(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(f)) is amended by adding at the end the following:
			
 (5)Sodium target levelsNotwithstanding any other provision of law, the Secretary shall not implement any regulation under this Act, the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the Healthy, Hunger-Free Kids Act of 2010 (Public Law 111–296), or any other law that would require a reduction in the quantity of sodium contained in federally reimbursed meals, foods, and snacks sold in schools below Target 1 (as described in section 220.8(f)(3) of title 7, Code of Federal Regulations (or successor regulations)).
 (6)Whole grain requirementNotwithstanding the final rule of the Secretary entitled Nutrition Standards in the National School Lunch and School Breakfast Programs (77 Fed. Reg. 4088 (January 26, 2012)) or any other provision of law— (A)the Secretary shall only require that half of all grains in federally reimbursed meals, foods, and snacks sold in schools are whole grain-rich; and
 (B)school food authorities shall comply with the applicable grain component or standard with respect to the school lunch or school breakfast program that was in effect prior to July 1, 2014..
		
